       Case 2:18-cv-02624-MLCF-JCW Document 82-3 Filed 05/21/19 Page 1 of 25



                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF LOUISIANA



                                                                CIVIL ACTION NO.: 18-02624
      NEAL MORRIS,

                                            Plaintiff,          JUDGE: FELDMAN

                                 v.
                                                                MAGISTRATE JUDGE: WILKINSON
      The CITY OF NEW ORLEANS,

                                               Defendant.




                            MEMORANDUM OF LAW IN SUPPORT
                     OF PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT


           Pursuant to Federal Rule of Civil Procedure 56, Plaintiff respectfully submits this

memorandum of law in support of his Motion for Summary Judgment.

                                                INTRODUCTION

           This lawsuit challenges the constitutionality of the City of New Orleans’ (the “City”)

regulation of private murals—artwork installed or created on private property. The City requires

permits for all murals throughout the municipality,1 regardless of the property’s location, the age

of the property, and whether the property is residential or commercial. Permit applications cost at

least $500 per mural, and permits must be obtained before murals can be created, under penalty of

fines and imprisonment. Plaintiff has challenged the City’s murals-permit scheme on several



1
    Murals are currently not permitted in the French Quarter.


                                                            1
       Case 2:18-cv-02624-MLCF-JCW Document 82-3 Filed 05/21/19 Page 2 of 25



grounds, including due process and equal protection,2 but his primary argument is that it violates

a fundamental right to freedom of expression.

           Regardless of the City’s motivation for requiring permits for murals, its murals-permit

scheme amounts to government regulation of private art, which is offensive to the creative culture

of New Orleans as well as the First Amendment to the United States Constitution. The City is

known for fostering a vibrant, innovative arts community, but its murals-permit scheme has the

opposite effect of hindering, inhibiting, and deterring free expression.

           As explained more fully below, the City’s murals-permit scheme equates to a prior restraint

and a content-based restriction on speech. It is not a reasonable time, place, and manner restriction,

and it is not narrowly tailored to serve a significant government interest. For these reasons, the

City’s murals regulations cannot stand.

                                           FACTUAL BACKGROUND

           Pursuant to Local Rule 56.1, Plaintiff has submitted an attached Statement of Material

Facts, incorporated herein by reference. Defendant City has never filed an Answer in this case,

making it difficult to discern whether the City disputes any of the facts recited in the Complaint.

The City’s Answer was due on April 4, 2018. Rec. Doc. 14. Plaintiff submits that no material facts

are in dispute in this case; it involves a purely legal dispute.

           Plaintiff filed his Complaint more than a year ago, on March 13, 2018. The Court is familiar

with the procedural history of this case, but recent developments in the City’s murals-permit

scheme bear emphasis because they are particularly relevant to the instant motion. On October 18,

2018, the Court denied in part, and granted in part, the City’s Motion to Dismiss. Rec. Doc. 59.



2
    Plaintiff’s equal protection claim was dismissed, Rec. Doc. 59, and it is not argued in this motion.

                                                             2
   Case 2:18-cv-02624-MLCF-JCW Document 82-3 Filed 05/21/19 Page 3 of 25



On Dec. 12, 2018, the City filed a Motion to Stay the Case, Rec. Doc. 65, arguing that the City

had undertaken revisions to its Comprehensive Zoning Ordinance (the “CZO”) that the City

believed would “change the course of this litigation, including mooting the case.” Rec. Doc. 65-1,

at p. 1. The Court held a status conference on the following day, Dec. 13, 2018, and denied the

motion as moot. Rec. Doc. 67.

       However, the Court was “convinced that a brief delay [was] warranted to give the City an

opportunity to remedy issues it faces in this lawsuit.” Rec. Doc. 67. Consequently, the Court

admonished the City to act quickly and efficiently “in presenting a new Ordinance which the City

feels addresses the issues in this case.” Rec. Doc. 67. The City has now passed the referenced

ordinance.

       On January 22, 2019, the City Planning Commission unanimously approved a text

amendment to the CZO regarding the City’s murals-permit scheme. Specifically, the Commission

approved changes to the definitions of “sign” and “mural” in CZO § 26.6 as well as changes to the

permit application and approval process in CZO §§ 21.6.V. On March 14, 2019, the City Council

unanimously approved the proposed amendment, passing Motion No. M-18-511. On April 30,

2019, Mayor Latoya Cantrell approved the measure, making it effective immediately. See Exhibit

A. Plaintiff submits his Motion for Summary Judgment as the constitutionality of the City’s

murals-permit scheme is now ripe for the Court’s consideration. The relevant changes to the CZO

are detailed below. Deletions to the CZO are represented by strikethrough text, and additions are

shown with new language in underlined, bold text.

                                     Article 26.6, Definitions

       Mural: A work of art painted or otherwise applied to or affixed to an exterior surface
       that does not include any on- or off-premise commercial advertising or does not


                                                 3
   Case 2:18-cv-02624-MLCF-JCW Document 82-3 Filed 05/21/19 Page 4 of 25



        otherwise meet the definition of a sign as set forth in Article 26 of the
        Comprehensive Zoning Ordinance.


        Sign: Any structure, display, device, or inscription which is located upon, attached
        to, or painted or represented on any land, structure, on the outside or inside of a
        window, or on an awning, canopy, marquee, or similar structure, and which
        displays or includes any numeral, letter work, model, banner, emblem, insignia,
        symbol, device, light, trademark, or other representation used as, or in the nature
        of, an announcement, advertisement, attention-arrester, direction, warning, or
        designation of any person, firm, group, organization, place, community, product,
        service, business, profession, enterprise, or industry proposes a commercial or
        economic transaction through advertisement; promotion; the direction of
        attention to any commercial establishment, product, service, industry,
        business, profession, enterprise, or activity for a commercial purpose; or
        proposes such a transaction through other means.


                                   Article 21.6.V.1, Application

        a. No person, firm, or corporation may commence a mural installation on a site
        without development plan and design review approval by the Executive Director of
        the City Planning Commission and the Design Advisory Committee in accordance
        with Section 4.5. A separate application is required for each mural on a site the
        submittal of a mural permit application and subsequent mural permit issuance
        by the Department of Safety and Permits.
                              Article 21.6.V.2, Required Submittals

        c. General drawing sketch and written description of the type of mural (painted,
        mosaic, etc.) specifically identifying any commercial elements. This
        requirement shall solely serve to allow the City to determine whether the
        proposal is more properly permitted as a sign, as defined in Article 26 of the
        Comprehensive Zoning Ordinance. The Department of Safety and Permits
        shall make this determination within 15 days of submittal.


                                          ARGUMENT

   I.      LEGAL STANDARDS

           A. Summary Judgment

        Under Rule 56(a), summary judgment is generally appropriate “if the movant shows that

there is no genuine dispute as to any material fact and the movant is entitled to judgment as a


                                                 4
    Case 2:18-cv-02624-MLCF-JCW Document 82-3 Filed 05/21/19 Page 5 of 25



matter of law.” Fed. R. Civ. P. 56(a); Wilson v. Tregre, 787 F.3d 322, 325 (5th Cir. 2015) (quoting

Rule 56(a)). A fact is “material” if it “might affect the outcome of the suit under the governing

law,” and a dispute is genuine if “the evidence is such that a reasonable jury could return a verdict

for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). In this case

no material facts are in dispute. The language of the City’s CZO speaks for itself.

            B. Facial Challenge

         To prevail in a First Amendment facial challenge to an ordinance, Plaintiff must establish

that “a substantial number of applications are unconstitutional, judged in relation to the statute’s

plainly legitimate sweep.” Voting for Am., Inc. v. Steen, 732 F.3d 382, 387 (5th Cir. 2013) (citing

U.S. v. Stevens, 559 U.S. 460, 473 (2010)).

            C. Defendant Bears the Burden of Proof

         When fundamental First Amendment rights are at stake, the U.S. Supreme Court has found

that the government, not the Plaintiff, must bear the burden of proving not only a compelling

government interest, but also that less restrictive means are inadequate to serve that interest.

Ashcroft v. ACLU, 542 U.S. 656, 666 (2004); Gonzales v. O Centro Espirta Beneficente Unio do

Vegtal, 546 U.S. 418, 429 (2006). To guard against the threat of government censorship of First

Amendment rights, the Constitution “demands that content-based restrictions on speech be

presumed invalid,” and that the Government bear the burden of showing their constitutionality.

Ashcroft, 542 U.S. at 660 (citing R.A.V. v. City of St. Paul, 505 U.S. 377, 382 (1992)); U.S. v.

Playboy Entertainment Group, 529 U.S. 803, 817 (2000).

   II.      THE CITY’S SCHEME VIOLATES THE FIRST AMENDMENT

         The U.S. Constitution commands that “Congress shall make no law … abridging the

freedom of speech.” U.S. Const. amend. I. The First Amendment is applicable to the states by



                                                 5
    Case 2:18-cv-02624-MLCF-JCW Document 82-3 Filed 05/21/19 Page 6 of 25



virtue of the Fourteenth Amendment. Everson v. Bd. of Educ., 330 U.S. 1, 8 (1947). Municipal

ordinances adopted under state authority constitute state action and are within the ambit of the

First and Fourteenth Amendments. Wexler v. City of New Orleans, 267 F. Supp. 2d 559, 564 (E.D.

La. 2003). As a general matter, the First Amendment “means that government has no power to

restrict expression because of its message, its ideas, its subject matter, or its content.” King v.

Caldwell ex rel. La. AG, 21 F. Supp. 3d 651, 656 (E.D. La. 2014) (citing U.S. v. Stevens, 559 U.S.

460, 468 (2010)). A statute that regulates based on subject matter or content is “presumptively

invalid” and subject to strict scrutiny. Id.

        Here, the City’s murals-permit scheme is unconstitutional for several reasons. First, the

scheme is a prior restraint, requiring every person who wants to have a mural on property in New

Orleans to obtain the City’s prior approval. Second, the scheme is a content-based restriction on

expression. The regulation is content based on its face, its purpose and justification are content

based, and its enforcement is content based. Finally, the City’s scheme violates Plaintiff’s due

process rights because its standards are so vague that they are effectively meaningless.

            A. Murals are a protected form of expression

        Murals are a form of artistic expression protected by the First Amendment. See Nat’l

Endowment for the Arts v. Finley, 524 U.S. 569, 602 (1998) (“It goes without saying that artistic

expression lies within … First Amendment protection.”). See also Hurley v. Irish-American Gay,

Lesbian and Bisexual Group of Boston, Inc., 515 U.S. 557, 569 (1995) (noting examples of

painting are “unquestionably shielded”); Kaplan v. California, 413 U.S. 115, 119-20 (1973) (“As

with pictures, films, paintings, drawings, and engravings, both oral utterance and the printed word

have First Amendment protection[.]”); Massachusetts v. Oakes, 491 U.S. 576 (1989)




                                                 6
    Case 2:18-cv-02624-MLCF-JCW Document 82-3 Filed 05/21/19 Page 7 of 25



(“Photography, painting, and other two-dimensional forms of artistic reproduction … are plainly

expressive activities that ordinarily qualify for First Amendment protection.”).

       The constitutional protection of artistic works turns “on their expressive character, which

falls within a spectrum of protected ‘speech’ extending outward from the core of overtly political

declarations. Put differently, art is entitled to full protection because our ‘cultural life,’ just like

our native politics, ‘rest[s] upon [the] ideal’ of government viewpoint neutrality.” Finley, 524 U.S.

at 602-03 (citing Turner Broadcasting System, Inc. v. FCC, 512 U.S. 622, 641 (1994)).

           B. The City’s scheme is a prior restraint

       The City requires every person in New Orleans who wants to paint a mural, even on his

own property, to pay the government $500 and to have the City approve the artwork in advance.

Specifically, the amended CZO provides that no person “may commence a mural installation on a

site without the submittal of a mural permit application and subsequent mural permit issuance by

the Department of Safety and Permits.” CZO § 21.6.V.1(a). Because the City requires property

owners to obtain a permit for a mural before the mural can be painted, the murals-permit scheme

is a prior restraint, which triggers strict scrutiny analysis by this Court. See Avis Rent A Car Sys v.

Aguilar 529 U.S. 11388, 1142 (2000) (citation omitted) (noting that injunctions against speech are

evaluated as prior restraints, which entails “the strictest scrutiny known to our First Amendment

jurisprudence.”); Def. Distributed v. United States Dep’t of State, 838 F.3d 451, 472 (5th Cir. 2016)

(citation omitted).

       Prior restraints on speech “are the most serious and least tolerable infringement on First

Amendment rights.” Neb. Press Ass’n v. Stuart, 427 U.S. 539, 559 (1976). Any system of prior

restraints of expression “bears a heavy presumption against its constitutional validity.” N.Y. Times

Co. v. U.S., 403 U.S. 713, 714 (1971).


                                                   7
    Case 2:18-cv-02624-MLCF-JCW Document 82-3 Filed 05/21/19 Page 8 of 25



       The murals-permit scheme equates to requiring people to get government permission

before they can express themselves. “It is offensive—not only to the values protected by the First

Amendment, but to the very notion of a free society—that in the context of everyday public

discourse a citizen must first inform the government of her desire to speak to her neighbors and

then obtain a permit to do so. Even if the issuance of permits by the mayor’s office is a ministerial

task that is performed promptly and at no cost to the applicant, a law requiring a permit to engage

in such speech constitutes a dramatic departure from our national heritage and constitutional

tradition.” Watchtower Bible & Tract Soc'y of New York, Inc. v. Vill. of Stratton, 536 U.S. 150,

165–66 (2002).

       1. The scheme gives officials unbridled discretion

       Simply the fact that the mural approval process operates to require government pre-

approval of protected speech is enough to trigger strict scrutiny analysis. However, here the

ordinance suffers additional constitutional flaws, as it gives unfettered discretion to City

employees as to whether to approve or deny a permit. As this Court noted, “a scheme that places

‘unbridled discretion in the hands of a governmental official or agency constitutes a prior restraint

and may result in censorship.’” Rec. Doc. 59 at p. 24 (citing FW/PBS, Inc. v. City of Dallas, 493

U.S. 215, 225 (1990)).

       Here, the City has unbridled discretion to issue or deny a permit, and the approval process

lacks adequate procedural safeguards to ensure its constitutionality. The CZO does not specify or

enumerate the reasons for denial of a mural permit, nor does it provide any standards relevant to

the composition of an artistic mural. See CZO § 21.6.V.3, “Standards.”




                                                 8
    Case 2:18-cv-02624-MLCF-JCW Document 82-3 Filed 05/21/19 Page 9 of 25



        2. Vague standards foster officials’ discretion

            a. The Safety and Permits Department has unbridled discretion

        As revised, the CZO defines a mural as “a work of art” that doesn’t include “commercial

advertising” and doesn’t meet the definition of a sign. CZO § 26.6. Likewise, the murals

“standards” section provides that murals “are considered public art,” that are not permitted to

“advertise any product, service or brand … non-commercial messages are permitted.” However,

“work of art” is undefined; therefore, what constitutes “art” is itself a subjective determination left

to the discretion of City officials.

        Additionally, “commercial advertising” is undefined. The CZO defines “sign,” for

example, as a painted display that “proposes a commercial or economic transaction through

advertisement; promotion; the direction of attention to any commercial establishment, product,

service, industry, business, profession, enterprise, or activity for a commercial purpose; or

proposes such a transaction through other means.” CZO § 26.6. Although this definition of “sign”

appears to describe commercial speech, the “commercial advertising” proscribed in murals is

ambiguous, and the “sign” definition has no other application.

        Even when the definitions of sign and mural are considered in pari materia, it is unclear

what commercial “messages” or “advertisement” are prohibited in a mural. To illustrate this

ambiguity, consider a mural proposed by a New Orleanian who owns a building and wants to paint

a tribute to the City on an exterior wall. The artist paints a cityscape and incorporates various tropes

of the City’s culture, including beignets, a Saints helmet, Mr. Bingle (the mascot of the defunct

department store Maison Blanche), the distinctive purple logo of defunct drug store chain K&B

(Katz and Besthoff), and a bottle of Tabasco®. All of these images may be considered

advertisement or promotion, even though the artist contemplates no commercial transaction or

                                                   9
   Case 2:18-cv-02624-MLCF-JCW Document 82-3 Filed 05/21/19 Page 10 of 25



financial gain. Even an image of the City itself promotes the tourism industry. As this hypothetical

demonstrates, the murals-permit scheme relies on subjective determinations that give unbridled

discretion to the government, not only about what it considers commercial speech but also what it

considers “art” as opposed to a “sign.” It also illustrates another fatal flaw in the murals-permit

scheme, which is the City’s engagement in impermissible content review. See §II(C), infra.

       Notably, the City’s CZO revision apparently eliminates development plan and design

review approval by the City Planning Commission and the Design Advisory Committee for

murals-permit applications. However, even as revised, the murals-permit review implicitly

requires some of the same aesthetic considerations by City officials. For example, the City

previously stated in its briefing for this case that “[a]ll the standards listed in Section 21.6.V.3

establish that the principal justification for the mural standards provided in the CZO is to protect

the historic fabric of the City of New Orleans.” Rec. Doc. 38-1, at p. 8. Similarly, the City asserted

that the CZO standards “preserve the historical architecture and character of our City[.]” Rec. Doc.

22, at p. 14. As a justification for its regulation of murals, the City previously cited its significant

interest in assuring that murals occur “in a manner that is harmonious with surrounding properties

and neighborhoods[.]” Rec. Doc. 38-1, at p. 12 (citing CZO §4.5(A)).

           b. The HDLC also has unbridled discretion

       The murals-permit scheme also gives unbridled discretion to the Historic District

Landmarks Commission (“HDLC”), whose approval is required for murals in a local historic

district or on a historically designated structure. CZO § 21.6.V.1(b). If the HDLC “does not

approve the mural, the mural is prohibited.” Id. A “certificate of appropriateness” shows the HDLC

has approved work proposed by an applicant. Municipal Code § 84-132. However, the HDLC’s

regulations do not specify any requirements or standards for murals. The HDLC shall consider

                                                  10
   Case 2:18-cv-02624-MLCF-JCW Document 82-3 Filed 05/21/19 Page 11 of 25



“the relationship of the exterior of the building concerned with all others in the district so as to

avoid incongruity and promote harmony therewith.” Municipal Code § 84-216(b). This standard

is so vague as to give the HDLC unbridled discretion to disapprove murals permits.

       Although murals are ostensibly no longer subject to review by the Design Advisory

Committee, they are clearly still subject to considerations of “harmony” with neighboring

properties through the HDLC approval process. (See Municipal Code § 84-216(b); the HDLC shall

consider “the relationship of the exterior of the building concerned with all others in the district so

as to avoid incongruity and promote harmony therewith.”) Because the HDLC has no promulgated

standards for murals, it must review them as part of a building’s exterior, whose relationship with

all others in the district it also must consider. Therefore, the HDLC must consider whether a mural

is in “harmony” with surrounding properties. This is likewise an impermissibly vague standard

that gives the government unbridled discretion.

       3. The scheme lacks procedural safeguards

       This Court has instructed that, in accordance with Supreme Court precedent, three

procedural safeguards are required to ensure that prior restraints are constitutional. Rec. Doc. 59,

at p. 24. Those safeguards specify that: 1) any restraint prior to judicial review can be imposed

only for a specified brief period during which the status quo must be maintained; 2) expeditious

judicial review of that decision must be available; and 3) the censor must bear the burden of going

to court to suppress the speech. FW/PBS, Inc. v. City of Dallas, 493 U.S. 215, 227 (1990) (citing

Freedman v. Maryland, 380 U.S. 51, 58-60 (1965)).

       Assuming arguendo that the Freedman factors must be met here, the City’s scheme does

not contain the necessary safeguards. The CZO as revised does not specify a timeline before

judicial review, and the burden of appeal remains on the applicant. Although the Department of

                                                  11
   Case 2:18-cv-02624-MLCF-JCW Document 82-3 Filed 05/21/19 Page 12 of 25



Safety and Permits is required to determine whether a proposed mural is more properly permitted

as a sign within 15 days, CZO § 21.6.V.2(c), the CZO does not specify any time limit for the

Department of Safety and Permit’s final approval. This failure to provide this essential safeguard

renders the ordinance’s permit requirement unconstitutional. See FW/PBS, Inc., 493 U.S. at 220.

       Once an applicant appeals, the Board of Zoning Adjustments shall conduct a public hearing

and make a final decision within 45 days. CZO § 4.8.D. An aggrieved party can appeal a Board of

Zoning Adjustments to the Orleans Parish Civil District Court. CZO § 4.8.F. If the applicant

requires HDLC approval, a decision is mandated within 45 days. Municipal Code § 84-78(d). An

appeal of the HDLC’s decision must be considered within another 45 days. Municipal Code § 84-

134(a). An aggrieved applicant can then file a civil suit “in a court of competent jurisdiction.”

Municipal Code § 84-134(b). Thus, a typical applicant whose mural permit is denied must wait 60

to 150 days or longer before he can seek judicial review.

       Just as streets and sidewalks are prototypical examples of public fora, political speech

related to current events is the prototypical example of protected speech. Am.-Arab Anti-

Discrimination Comm. v. City of Dearborn, 418 F.3d 600, 605 (6th Cir. 2005) (citing Texas v.

Johnson, 491 U.S. 397, 411 (1989)). Residents must have the right to speak out on any issue of

the day unfettered by protracted, bureaucratic regulation. To be effective, political commentary

and calls to action must be timely. The waiting periods built into the City’s murals-permit scheme

can be used to completely silence speech with which the government—or an individual

government official—disagrees. Because the delays compel silence through censorship, they are

impermissibly unconstitutional. See Riley v. National Federation of Blind of N.C., Inc., 487 U.S.

781, 802 (1988).




                                               12
   Case 2:18-cv-02624-MLCF-JCW Document 82-3 Filed 05/21/19 Page 13 of 25



       As the above provisions demonstrate, the City’s murals-permit scheme imposes a prior

restraint beyond a brief period of time before judicial review. See Kinglsey Books, Inc. v. Brown,

354 U.S. 436 (1957) (upholding injunctive procedure that postponed restraint until judicial

determination two days after hearing to be held one day after joinder of issue). The Department of

Safety and Permits’ timeline is indefinite but may take at least 60 days before judicial review.

HDLC approval can take 90 days before judicial review. This review is not expeditious, and the

burden remains on the applicant to obtain judicial review. Consequently, the prior restraint poses

a threat of censorship or suppressed expression.

       Finally, this Court has directed that the above-cited Freedman safeguards do not apply to

a content-neutral time, place, and manner regulation. Rec. Doc. 59, at p. 25. However, such

regulation must “contain adequate safeguards to guide the official’s decision and render it subject

to effective judicial review.” Thomas v. Chi. Park Dist., 534 U.S. 316, 323 (2002). The City’s

murals-permit scheme is not a content-neutral regulation (see §II(C), infra), but even if it were, it

does not contain adequate safeguards. Therefore, the City’s murals-permit scheme is an

unconstitutional prior restraint.

           C. The City’s scheme is a content-based restriction on expression

       “Content-based laws—those that target speech based on its communicative content—are

presumptively unconstitutional and may be justified only if the government proves they are

narrowly tailored to serve compelling state interests.” Reed v. Town of Gilbert, 135 S. Ct. 2218,

2226 (2015) (citations omitted). “Government regulation of speech is content-based if a law

applies to particular speech because of the topic discussed or the idea or message expressed.” Id.

at 2227 (citations omitted). A “speech regulation targeted at specific subject matter is content based

even if it does not discriminate among viewpoints within that subject matter,” consequently, even


                                                 13
   Case 2:18-cv-02624-MLCF-JCW Document 82-3 Filed 05/21/19 Page 14 of 25



a viewpoint-neutral law can be content-based. Id. at 2230. Strict scrutiny “applies either when a

law is content based on its face or when the purpose and justification for the law are content

based[.]” Id. at 2228.

        In Reed, the town of Gilbert, Arizona, adopted a code governing the manners in which

people could display outdoor signs. Reed, 135 S. Ct. at 2224. The Code categorized the signs based

on the type of information the signs contained, and it imposed more stringent restrictions on

“Temporary Directional Signs Relating to a Qualifying Event.” Id. A church that advertised its

services was cited with the Code’s violation and challenged its constitutionality. Id. at 2225. The

Ninth Circuit held that the provisions at issue were content-neutral, reasoning that an enforcement

officer would not have to analyze the expressive content of a sign to classify it. Id. at 2226. The

appellate court contended that the town did not regulate the sign “because it disagreed with the

message conveyed” and its “interests in regulat[ing] temporary signs are unrelated to the content

of the sign.” Id.

        The Supreme Court reversed, explaining that some facial distinctions based on message

are more subtle, “defining regulated speech by its function or purpose. Both are distinctions drawn

based on the message a speaker conveys, and, therefore, are subject to strict scrutiny.” Id. at 2227.

Because the town of Gilbert defined its sign categories on the basis of their communicative content,

its Code was content-based. Id.

        Here, the City’s murals-permit scheme is content-based in several proscribed respects.

First, the scheme is content-based on its face. Second, the scheme’s purpose and justification are

content-based. Third, the scheme is content-based as applied.




                                                 14
   Case 2:18-cv-02624-MLCF-JCW Document 82-3 Filed 05/21/19 Page 15 of 25



           1. The scheme is facially content-based.

       The murals-permit scheme applies to a particular type of expression—artwork—because

of the ideas it expresses. In other words, it regulates murals because they are art. This is clear from

a comparison between the definitions of “sign” and “mural.” See CZO § 26.6.

               a. Murals are subject to a regulatory framework based on their content

       A mural is defined by reference to its content (“a work of art”) which distinguishes it from

a sign. In fact, the definition of “mural” explicitly references the definition of “sign,” essentially

saying that a mural is a work of art that “does not otherwise meet the definition of a sign[.]” This

regime clearly regulates murals differently from signs based upon their communicative content, a

facial distinction that violates the principles announced in Reed. Notably, the City’s sign-

regulation rubric contains multiple permit exemptions, in contrast to its mural regulations. For

example, political and non-commercial signs are permitted in all districts and are exempt from

permit requirements. CZO § 24.9.G. Other sign-permit exemptions include memorial plaques,

flags, municipal signs, warning signs, and informational signs. CZO § 24.10.               No permit

exemptions exist for murals.

       The City’s scheme effectively requires mural-permit applicants to prove that their proposed

murals are not signs—and undergo content review costing $500 to prove that negative. One such

example of the content-based nature of this process was uncovered in discovery. In early 2016, an

applicant sought to install a mural called “The Life Cycle of Trash.” Exhibit B. The City

determined that the proposed mural was not “art” and denied a mural permit on that basis. Exhibit

C. Although this occurred before the recent CZO amendments, the current law retains the same

problematic structure in which City assesses whether a proposed image is art based upon the

content submitted to it, and whether a commercial message is conveyed.

                                                  15
   Case 2:18-cv-02624-MLCF-JCW Document 82-3 Filed 05/21/19 Page 16 of 25



               b. Murals are subject to content review

       Moreover, the scheme explicitly requires the City to review the content of murals. One of

the required submittals for a mural-permit application is a “general sketch and written description

of the type of mural (painted, mosaic, etc.) specifically identifying any commercial elements.”

CZO § 21.6.V.2(c). The requirement of a sketch is an overt demonstration of content review.

Notably, this regulation provides that it “shall solely serve to allow the City to determine whether

the proposal is more properly permitted as a sign[.]” Id. Regardless of the regulation’s self-avowed

purpose, this statement proves that the City is engaged in content review of proposed murals.

       Before the City revised its CZO, it required a “general drawing” of the proposed mural; as

revised, the City requires a “general sketch.” Both are objectionable for the same reason—that

requiring a sketch or drawing allows the government to review the image(s) contained in the

proposed mural. The City has not provided any legitimate justification for this requirement, nor

can it. Other than for the purpose of engaging in unconstitutional content review, the City has no

reason to require a sketch of the proposed mural.

       The fact that the City explicitly defines murals based on their content, targeting and

regulating them for that reason, subjects its scheme to strict scrutiny. Here, as in Reed, a facially

viewpoint-neutral law is content-based.

           2. The scheme’s purpose and justification are content-based.

       The City’s purpose and justification for its regulation of murals has shifted during the

pendency of this case, but even its most recently articulated justification is content-based. The City

previously stated that “[a]ll the standards listed in Section 21.6.V.3 establish that the principal

justification for the mural standards provided in the CZO is to protect the historic fabric of the City

of New Orleans.” Rec. Doc. 38-1, at p. 8. The City also cited its significant interest in assuring that

                                                  16
   Case 2:18-cv-02624-MLCF-JCW Document 82-3 Filed 05/21/19 Page 17 of 25



murals occur “in a manner that is harmonious with surrounding properties and neighborhoods[.]”

Rec. Doc. 38-1, at p. 12 (citing CZO §4.5(A)). As noted above, the City must engage in content

review to determine whether murals are “harmonious” with surrounding properties. Moreover, the

City also cited “aesthetics” as a significant interest, which likewise implies content review.

(“Indeed, interests in aesthetics and traffic safety are the precise sort of interests which courts have

previously found to be ‘substantial.’ Regulations that are necessary to serve aesthetics are

recognized as legitimate interests for municipal governments.” Rec. Doc. 38-1, at p. 10).

        Putting aside its previously cited justifications, the City now asserts that it “has always

intended to only regulate murals for commercial speech.” Rec. Doc. 65-1 at p. 4. The CZO revision

reflects the City’s “narrow interests to only review content in order to determine whether a

proposed mural contains commercial speech.” Id. This most recent pronouncement by the City

readily admits to content review; it also cites a content-based justification. This justification is

repeated in the CZO itself, which states that the required submission of a sketch and description

“shall solely serve to allow the City to determine whether the proposal is more properly permitted

as a sign[.]” CZO § 21.6.V.2(c). Because the CZO on its face provides a justification based on

content review, and the City provides a content-based justification, the murals-permit scheme must

be subject to strict scrutiny.

            3. The scheme is content-based as applied.

        The City’s enforcement of murals permits is content-based because it cites only murals

about which it has received complaints. As Department of Safety and Permits Director Jared

Munster stated in his affidavit, “In the vast majority of violation cases, mural or otherwise, the

Department of Safety and Permits is a responsive agency rather than proactive.” Rec. Doc. 22-1.

The City took action against Plaintiff only after it received a complaint relative to the mural at


                                                  17
   Case 2:18-cv-02624-MLCF-JCW Document 82-3 Filed 05/21/19 Page 18 of 25



3521 S. Liberty Street. Id. The complaint described Plaintiff’s mural as “disrespectful,” asserted

that it “crossed the line,” and asked, “Do we have to have our 6 year old daughter and her 3 older

sisters look at this [expletive] every day?” See Exhibit D, screenshots provided by City in

discovery, and Exhibit E, City of New Orleans Response to Plaintiffs’ Interrogatories, at p. 3

(Response to Interrogatory No. 3)

       In response to an interrogatory propounded to the City regarding Mr. Munster’s statement

in his affidavit, the City said that it “does not actively enforce its mural laws unless it has received

a complaint.” See Exhibit E, City of New Orleans Response to Plaintiffs’ Interrogatories, at p. 6

(Response to Interrogatory No. 7).

       The City affirmed its complaint-based enforcement approach to murals during the

deposition of New Orleans One Stop for Permits and Licenses Director Jennifer Cecil, who

authored the notice of violation to Plaintiff for his mural at 3521 S. Liberty Street. Appearing as

New Orleans’ designated corporate deponent, Ms. Cecil testified that the City takes no

enforcement action against unpermitted murals unless someone complains about them. See

Exhibit F, transcript of Jennifer Cecil 30(b)(6) deposition, pp. 29-30.

        As these statements demonstrate, the City’s enforcement of its murals-permit scheme is

content-based and operates as a “heckler’s veto.” It is irrelevant whether the City itself disagreed

with message that a mural conveyed, disliked its images, or found its expressive content offensive.

The fact that the City’s enforcement action is dictated by residents’ complaints effectively renders

the City a censor. On behalf of residents who disagree with a particular message or piece of art,

the City executes a “heckler’s veto.” If no one complains about a mural, it remains. Unpopular

speech is silenced. See Gregory v. City of Chicago, 89 S. Ct. 946 (1969) (arresting peaceful

protesters because of bystanders’ unruly behavior amounts to heckler’s veto); Reno v. ACLU, 521

                                                  18
   Case 2:18-cv-02624-MLCF-JCW Document 82-3 Filed 05/21/19 Page 19 of 25



U.S. 844, 880 (1997) (government regulations that permit a private actor to silence a speaker confer

“broad powers of censorship, in the form of a ‘heckler’s veto,’” upon the opponent of speech).

        When the City selectively enforces its scheme because a resident is offended by the

message in a mural—as is the case here—the City’s action becomes censorship. The constitutional

right to free expression is infringed by a municipal ordinance which is construed as permitting a

conviction for speech inviting public dispute. See Terminello v. Chicago, 337 U.S. 1, 5 (1949). For

these reasons, the City’s murals-permit scheme is unconstitutional as applied.

           D. The City’s scheme does not withstand strict scrutiny

       Because the City’s murals-permit scheme is a prior restraint and a content-based restriction

of speech, it may be justified only if it is narrowly tailored to serve a compelling government

interest. Reed, 135 S. Ct. at 2226 (2015). It is not narrowly tailored, and it does not serve a

compelling government interest. The City has offered different justifications for its scheme, but it

has not met its burden to prove any of its purported interests in regulating murals is compelling.

           1. The scheme is not narrowly tailored

       As noted above, the City’s murals-permit scheme has sweeping application; murals are not

permitted at all in the French Quarter, but everywhere else in New Orleans, a permit is required.

Therefore, any justification based on the “historic fabric” or “historic architecture” is

demonstratively overbroad. Permits are required for brand-new buildings and antediluvian ones,

regardless of their neighborhood or location. If the City’s interest in regulating murals is based on

the protection of historic structures, its regulation must be tailored to that purpose. See City of New

Orleans v. Clark, 2017-1453 (La. 9/7/18), 251 So. 3d 1047, 1056 (finding citywide prohibition on

outdoor sales of art, except in French Quarter, “overly broad and not narrowly tailored” to serve


                                                  19
   Case 2:18-cv-02624-MLCF-JCW Document 82-3 Filed 05/21/19 Page 20 of 25



the City’s interest); Acorn v. City of New Orleans, 606 F. Supp. 16, 21–22 (E.D. La. 1984) (finding

ban on solicitation for funds in all streets and on neutral grounds overbroad).

       A law is overbroad if it does not “aim specifically at evils within the allowable area of

control … but sweeps within its ambit other activities that constitute an exercise of First

Amendment rights.” Beckerman v. City of Tupelo, Miss., 664 F.2d 502, 507 (5th Cir. 1981)

(quoting Thornhill v. Alabama, 310 U.S. 88, 97 (1940)). If the City’s murals-permit scheme aims

to prevent damage to historic structures, its scheme is overly broad because it applies to all

properties, whether they are historic or not.

       Likewise, the City’s murals-permit scheme does not serve its avowed interest in regulating

commercial speech. If the City “has always intended to only regulate murals for commercial

speech,” Rec. Doc. 65-1 at p. 4, then the required submittals need not include: proof of ownership

or written permission of the property owner; a building elevation drawn to scale; and a general

sketch and written description of the type of mural identifying commercial elements. CZO §

21.6.V.2. A “general sketch” is not necessary to determine whether a mural is more properly

permitted as a sign, as a sketch is compositional, involving graphical elements. A “written

description” that identifies commercial elements would suffice. But if the only reason to regulate

murals is to determine whether they should be regulated as signs, the narrowly tailored solution is

not to regulate murals at all. If a person painted a mural that the City determined were a sign, that

mural would be subject to existing sign regulations and require a permit as such, just as any sign

erected without a permit would.

       The mural permitting scheme does not further any government interest as the City portends

to regulate only commercial signs. Forcing creators of artistic murals to pay $500 and ensure they

are not “signs”—a costly review to prove a negative—serves no government interest whatsoever,

                                                 20
   Case 2:18-cv-02624-MLCF-JCW Document 82-3 Filed 05/21/19 Page 21 of 25



and certainly is not narrowly tailored, because the government already has a separate permitting

scheme regulating signs. The City regulates murals that do not contain commercial speech for the

purpose of regulating commercial speech, thus sweeping within its regulations’ ambit protected

expression.

           2. The scheme does not serve a compelling interest

       As mentioned above, the City has cited several “interests” in regulating murals, including

protecting the “historic fabric” of New Orleans, and preserving the “historical architecture and

character of the City.” The City has also stated that, through the CZO, it is “merely regulating the

physical characteristics of murals in the City—not [their] content.” Rec. Doc. 38-1 at p. 3. To the

extent that the City seeks to ensure murals do not damage historical buildings, its murals-permit

scheme is not narrowly tailored (see § II(D)(1), supra). More importantly, its requirement of a

“sketch and general description” does not serve its purported interest.

       Nine months after Plaintiff’s Complaint was filed, the City declared for the first time that

it “has always intended to only regulate murals for commercial speech.” Rec. Doc. 65-1 at p. 4.

This statement is belied by the numerous other justifications that the City previously offered, but

it presumably represents the City’s final justification for its amended murals regulations. The CZO

revision reflects the City’s “narrow interests to only review content in order to determine whether

a proposed mural contains commercial speech.” Id. But the CZO does not otherwise indicate how

it serves the City’s purported interest in regulating commercial speech.

       The City’s sign regulations do not themselves contain restrictions on commercial speech

or criteria for the use thereof. The purpose of the CZO’s “signs” section is to establish controls

governing “display, design, construction, installation, and maintenance” of signs. CZO § 24.1. The

section does not otherwise govern the content of speech on signs. If, as the City’s statement and

                                                21
   Case 2:18-cv-02624-MLCF-JCW Document 82-3 Filed 05/21/19 Page 22 of 25



the CZO suggest, the only reason for regulating murals is to determine whether they contain

commercial speech, that justification supports regulation of signs, not regulation of murals.

             3. The City has not met its burden

          Plaintiff submits that the City has not met its burden to show that its murals regulation is

constitutional. More specifically, it has not met its burden to prove that its interest (in determining

whether murals contain commercial speech) is compelling, much less that its interest justifies the

restriction of its murals-permit scheme. “A governmental body seeking to sustain a restriction on

commercial speech must demonstrate that the harms it recites are real and that its restriction will

in fact alleviate them to a material degree.” Edenfield v. Fane, 507 U.S. 761, 770-71 (1993). If, as

the City now contends, it regulates murals only to regulate commercial speech, it has not explained

what harms such regulation prevents, nor has it offered any evidence of such harms. Regardless,

it fails to show why a less restrictive measure would not accomplish that goal. Because a mural

under the CZO “does not include any on- or off-premise commercial advertising” or otherwise

meet the definition of “sign,” a mural by definition does not contain commercial speech.

Consequently, the City has no justification for regulating murals.

   III.      THE CITY’S SCHEME VIOLATES DUE PROCESS

          The City’s murals-permit scheme violates Plaintiff’s due process rights because it is void

for vagueness. As this Court has noted, the Supreme Court has consistently held that it is “a basic

principle of due process that an enactment is void for vagueness if its prohibitions are not clearly

defined.” City of Mesquite v. Alladin’s Castle, 455 U.S. 283, 289-90 (1982) (citation omitted). An

ordinance also violates the Due Process Clause of the Fourteenth Amendment when its standards

are “too vague to support the denial of an application for a license.” Id. at 293.



                                                  22
   Case 2:18-cv-02624-MLCF-JCW Document 82-3 Filed 05/21/19 Page 23 of 25



        The City’s murals-permit scheme is vague in many respects, but several bear emphasis

here. First, the CZO’s definition of “mural” is itself impermissibly vague, referring only to a “work

of art painted or otherwise applied to or affixed to an exterior surface.” CZO § 26.6. The City

apparently relies on permit applicants to determine for themselves whether paint applied to an

exterior surface is “art,” as no definition of that term is offered. New Orleans Director of One Stop

for Permits and Licenses Jennifer Cecil could not define the term. Appearing as New Orleans’

designated corporate deponent, Ms. Cecil testified that “the presentation of a permit request is an

assertion that this is a work of art[.]” See Exhibit G, transcript of Jennifer Cecil 30(b)(6) deposition,

at p. 37. “If you begin describing figurative painting or painting of words, we would suggest you

have it reviewed[.]” See Exhibit H, transcript of Jennifer Cecil 30(b)(6) deposition, at pp. 41-42.

In other words, whether using decorative elements and different colors amounts to “art” is a

subjective determination.

        The City has reserved to itself the question of whether a painting is art, which is

demonstrated by the City’s denial of a permit for the proposed mural titled “The Life of Litter.”

See Exhibit B. According to the City Planning Commission’s preliminary staff report, the purpose

of the proposed mural was to promote trash reduction. See Exhibit C, City Planning Commission

staff report, at p. 2. The Design Advisory Committee determined the proposal could not be a mural

“because it is not a work of art.” Id. Likewise, Planning Commission staff determined the work “is

not a mural and is an informational sign.” Id. at p. 4. The City’s denial of a mural permit for this

proposal—based on the determination that the mural wasn’t “art” but “informational”—

emphasizes not only the subjective nature of the City’s review but the vagueness of its regulatory

scheme. Only the City knows whether a work is art or not, but it apparently believes art cannot be

“informational”—a dubious requirement that does not exist in its regulations.


                                                   23
    Case 2:18-cv-02624-MLCF-JCW Document 82-3 Filed 05/21/19 Page 24 of 25



        Likewise, the definition of a mural as art painted “on an exterior surface” is unclear. For

example, an exterior surface might include a roof that is not visible to passersby; it may include

the wall of a penthouse atop a skyscraper. It is unclear whether the requirement of a permit depends

on the type of structure. For example, when a nonprofit group painted utility boxes at intersections

around the City, the Director of Public Works complained that the murals were not permitted, but

the City allowed the project to continue.3 Asked whether a permit is required for a utility box, Ms.

Cecil testified that the Department of Safety and Permits does not regulate rights-of-way; that falls

“under the Department of Public Works.” Exhibit I, transcript of Jennifer Cecil 30(b)(6)

deposition, at p. 49. However, a permit was required to paint murals on concrete pillars under

Interstate 10 along the Claiborne Avenue corridor. Id. at pp. 50-51.

        Asked whether a permit would be required for the wall of a courtyard—an exterior wall

that is invisible from the street—Ms. Cecil could not answer. “That is not a question that we have

been asked,” she testified:

                Typically, when we are asked such a question, the zoning official, as well
        as our attorney in the City Attorney’s Office and the Director of Safety and Permits
        would meet to discuss the appropriate interpretation of exterior wall, and the
        Director of Safety and Permits would issue a zoning memoranda that would then
        be published on our website to clarify exterior wall because it may have a separate
        meaning in the CZO than it does in the building code.

        Exhibit J, transcript of Jennifer Cecil 30(b)(6) deposition, at p. 45. As this corporate

testimony shows, the definition of “exterior surface” is itself open to interpretation, and a property

owner could not know whether a permit would be required for a painting he proposed on a table,

a roof, a pool bottom, a cabana, or a patio.


3
 Ramon Antonio Vargas, Group Behind New Orleans’ electrical box paintings is taking its artwork to Kenner, THE
NEW ORLEANS ADVOCATE, Sept. 15, 2016, available at:
https://www.theadvocate.com/new_orleans/news/communities/east_jefferson/article_54048350-7b8e-11e6-a249-
3f76d3a49922.html

                                                     24
   Case 2:18-cv-02624-MLCF-JCW Document 82-3 Filed 05/21/19 Page 25 of 25



       Similarly, the CZO does not define “commercial elements,” as explained above. A mural-

permit applicant is required to submit a “sketch and written description” that specifically identifies

“any commercial elements,” but that term is vague. Finally, applicants who live in historic districts,

or propose murals on historic properties, cannot ensure that “the relationship of the exterior of the

building concerned with all others in the district” will “avoid incongruity and promote harmony

therewith.” Municipal Code § 84-216(b). For all of these reasons, a mural-permit applicant cannot

know what is prohibited in his mural, and the CZO is too vague to support a permit denial on the

aforementioned grounds. Consequently, the City’s murals-permit scheme violates due process.

                                          CONCLUSION

       WHEREFORE, Plaintiff prays that this Court grant his Motion for Summary Judgment for

the reasons cited herein.

                                       Respectfully submitted by:
                                       /s/ Bruce Hamilton
                                       Bruce Hamilton, La. Bar No. 33170
                                       Katie Schwartzmann, La. Bar No. 30295
                                       ACLU Foundation of Louisiana
                                       P.O. Box 56157
                                       New Orleans, Louisiana 70156
                                       Telephone: (504) 522-0628
                                       Facsimile: (504) 613-6511
                                       Email: bhamilton@laaclu.org
                                               kschwartzmann@laaclu.org

                                       And

                                       RONALD L. WILSON, La. Bar No. 13575
                                       ACLU Foundation of Louisiana
                                       COOPERATING ATTORNEY
                                       701 Poydras Street – Suite 4100
                                       New Orleans, Louisiana 70139
                                       Telephone: (504) 525-4361
                                       Facsimile: (504) 525-4380
                                       Email: cabral2@aol.com

                                       Counsel for Plaintiff
                                                 25
